Citation Nr: 1124994	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  01-00 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for residuals of CS gas exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1979 to February 1986. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In January 2000, the RO, in relevant part, denied the claims of service connection for residuals of exposure to CS gas ("tear gas").  In June 2000, the RO, in relevant part, denied the Veteran's application to reopen the claims for service connection for a lower back disability and for migraine headaches.

In February 2010, the Board, in pertinent part, determined that new and material evidence had been received to reopen the Veteran's claim for a low back disability and migraine headaches and remanded these issues and the issue of entitlement to service connection for residuals of CS gas exposure to the RO for additional development.

An October 2002 hearing before a Veterans Law Judge (VLJ) of the Board in Washington, D.C., was cancelled by the Veteran in advance of the hearing date.  See 38 C.F.R. § 20.702(e) (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Regrettably, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.  Specifically, the AMC/RO should afford the Veteran a new VA examination to determine the nature and etiology of his currently diagnosed migraine headache disability and his low back disability, and to identify and describe any residuals of the Veteran's claimed CS gas exposure.

The Veteran has asserted that he currently has a low back disability and a headache disability that originated during his active service.  He has additionally asserted that he has residual effects, including migraine headaches, from exposure to CS gas during an assault that he reportedly sustained during his active service.  Service treatment records reveal complaints and treatment for back problems and headaches during service.  Additionally, private medical records dated from shortly following his active service forward indicate similar treatment for low back and headache problems.

On remand, the RO/AMC was directed to afford the Veteran VA examinations to determine the nature and etiology of any found back disability and any migraine headache disability, to include as due to claimed residuals of CS gas exposure.  The Board did not include directives for any further examination to be conducted with respect to any other residuals of the Veteran's claimed CS gas exposure.  The Veteran was afforded a single VA examination, which included an examination of both the Veteran's back pain and migraine headache symptoms, in July 2010.  The VA examiner diagnosed the Veteran with migraine headaches, with mild degenerative lumbar stenosis, and with a chronic lumbosacral strain.  The Board's review of the July 2010 VA examination report reveals that the examiner relied on an alleged lack of evidence in the Veteran's service treatment records (STRs) to form his opinion that it is less likely as not that the Veteran's current low back and migraine headache disabilities are related to the Veteran's military service.  A lack of evidence in a Veteran's STRs has clearly been held to be an insufficient basis for an opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  Moreover, the examiner did not comment on the Veteran's reported continuity of symptomatology of low back pain and headaches since his separation from active service.  

The examiner's opinion is additionally deficient given the fact that the Veteran's STRs reveal numerous instances where the Veteran reported having headaches or back pain.  For instance, an entry in the Veteran's record of medical care dated in April 1983 reveals that the Veteran complained of a headache.  An entry dated in January1986 reveals that the Veteran had been having headaches that were getting worse and that he reported having severe headaches one time per week.  Regarding the Veteran's back pain, an entry dated in July 1985 reveals that the Veteran complained of lower back pain that been giving him problems for two weeks.  Multiple entries dated in November 1985 reveal that the Veteran complained of persistent recurring back pain.  Finally, in an entry dated in February 1986, the Veteran reported having frequent back pain when lifting things.  

In summary, the Board finds that the above-noted deficiencies have made the July 2010 VA examination inadequate, and that the Veteran should therefore be afforded new VA examinations by new VA examiners to determine whether any current back disability or migraine headache disability is related to active service.  Additionally, a VA examiner should determine if the Veteran has any residuals associated with CS gas exposure that may be attributed to his active service.  

On remand, arrangements should also be made to obtain additional VA treatment records for the Veteran, dated since March 2010.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the Veteran's treatment records from the Columbia, South Carolina VA Healthcare System, dated since March 2010.  

2.  Thereafter, schedule the Veteran for an appropriate VA examination with a VA examiner, other than the examiner that examined the Veteran in July 2010, to determine the nature and etiology of any currently diagnosed back disabilities.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examiner should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should describe and diagnose all current back disabilities found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed back disability, including the chronic lumbosacral strain and the mild degenerative lumbar stenosis diagnosed by the July 2010 VA examiner, had its clinical onset during active service, or is related to any in-service disease, event, or injury, including the multiple reported instances of back pain that the Veteran experienced during active service.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Thereafter, schedule the Veteran for an appropriate VA examination with a VA examiner, other than the examiner that examined the Veteran in July 2010, to determine the nature and etiology of any currently diagnosed headache disability.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examiner should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should describe and diagnose all current headache disabilities found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed headache disability, including the migraine headache disability diagnosed by the July 2010 VA examiner, had its clinical onset during active service, or is related to any in-service disease, event, or injury, including the multiple reported instances of headaches that the Veteran experienced during active service.  The examiner should specifically address the Veteran's contention that his headaches may be residuals of CS (0- chlorobenzalmalononitrile) gas exposure, whether or not CS gas exposure is noted in the Veteran's service records.

Finally, the examiner should identify and describe any current disabilities that may be residual effects associated with the Veteran's alleged CS gas exposure, whether or not such exposure is noted in the Veteran's service records.   The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disability is a residual effect of the Veteran's claimed CS gas exposure.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Finally, readjudicate the Veteran's claims on appeal.  If any of the Veteran's claims remain denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return any such issues to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).



